NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEVIN T. AUBART,                                No. 19-16676

                Plaintiff-Appellant,            D.C. No. 1:17-cv-00611-LEK-KJM

 v.
                                                MEMORANDUM*
RYAN D. McCARTHY, Acting Secretary
of the Army,

                Defendant-Appellee.

                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Kevin T. Aubart, a civilian military employee, appeals pro se from the

district court’s summary judgment in his 28 U.S.C. § 1346(a)(2) action alleging

entitlement to reimbursement for his commuting costs after the Army changed his

duty station. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Oswalt v. Resolute Indus., Inc., 642 F.3d 856, 859 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment because Aubart failed

to raise a genuine dispute of material fact as to whether he was entitled to

reimbursement. See Dep’t of Def., The Joint Travel Regulations, App. A, A1-33

(defining Permanent Duty Station as a “[b]uilding or other place (base, military

post, or activity) where an employee regularly reports for duty”); see also FTC v.

Publ’g Clearing House, Inc., 104 F.3d 1168, 1171 (9th Cir. 1997) (“A conclusory,

self-serving affidavit, lacking detailed facts and any supporting evidence, is

insufficient to create a genuine issue of material fact.”).

      We reject as meritless Aubart’s contentions that his First Amendment rights

were violated by the district court’s order regarding communication with army

personnel and that the district court improperly disregarded certain declarations.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                      19-16676